PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,102,742
Issue Date: 24 Aug 2021
Application No. 16/430,552
Filing or 371(c) Date: 4 Jun 2019
Attorney Docket No. 45881-1-US-CNT[3]_RIM26C3
 


:
:
:
:	DECISION ON PETITION
:
:



This is a response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed October 21, 2021, requesting that the Office adjust the patent term adjustment from 113 days to 146 days.  

This Request for Information is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

As a preliminary matter, Petitioner submitted $420 for the petition fee when only $210 is due. Office records show the excess $210 was refunded to the appropriate credit card on March 21, 2022.

Relevant Procedural History

On August 24, 2021, the patent issued with a PTA determination of 113 days.  On 
October 21, 2021, Patentee filed a request for reconsideration of patent term adjustment under 37 C.F.R. § 1.705(b), seeking an adjustment of the determination to 146 days.

Patentee is in disagreement with, inter alia, a 21-day period of reduction under 35 U.S.C. 
§ 154(b)(2)(C)(iii) & 37 CFR 1.704 for applicant delay in filing a supplemental reply.

Request for Information

The Office accorded a 21-day reduction pursuant to 37 C.F.R. § 1.704(c)(8) for the period from March 25, 2021 until April 14, 2021; a non-final Office action was mailed on January 6, 2021, Applicant filed a first response on March 24, 2021 in the form of an amendment to the claims and remarks and a first terminal disclaimer, and Applicant filed a supplemental response in the form of a second terminal disclaimer on April 14, 2021.  

1

However, Office records do not reflect that the Examiner requested the supplemental response: 

The April 14, 2021 supplemental response was filed electronically: the undersigned has reviewed the electronic file, and a concurrently filed statement indicating that the Examiner requested the second terminal disclaimer has not been located therein.  It is noted the Electronic Acknowledgement Receipt reflects that a transmittal letter was not included with the terminal disclaimer, so it is clear that no such statement was filed. 

Further still, the electronic file does not contain an Interview Summary from the Applicant that indicates that the Examiner requested the second terminal disclaimer.

Still further, the electronic file does not contain an Interview Summary from the Examiner that indicates the Examiner requested the second terminal disclaimer.

On the present record, no portion of the applicant delay of 21 days will be removed.  

The Office is seeking the following:

Petitioner has asserted that on April 12, 2021, the Examiner requested a second terminal disclaimer and this request was made to Petitioner: 

does Petitioner have contemporaneous evidence that would
corroborate this assertion?   

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
155 + 0 + 0 – 0 – 111 (21 + 02 + 903) = 44

Patentee’s Calculation:

155 + 0 + 0 – 0 – 9 = 146

Conclusion

Patentee is entitled to PTA of 44 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 155 + 0 + 0 – 111 = 44 days. 

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two month period is not extendable under 37 CFR 1.136(a). The request for information does not require a fee.   If Patentee fails to timely supply the requested information in two months, the Office will issue its redetermination or decision on patent term adjustment and will deny Patentee’s petition with respect to the issue for which the information was requested.

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,4 hand-delivery,5 or facsimile.6  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.7  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.8  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 See page 2 of this petition. 
        2 The Office agrees a safe harbor certification statement was included with the IDS received on May 28, 2021 and that a 12-day reduction under 37 C.F.R. § 1.704(c)(10) is not warranted.  Id. at 1-2.
        3 The Office assessed a 9-day reduction under the pre-Supernus version of 37 C.F.R. § 1.704(c)(10).  However, since this application contains a notice of allowance that was mailed on or after July 16, 2020, the post-Supernus version of 37 C.F.R. § 1.704(c)(10) applies.  See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 36335 (June 16, 2020).  It follows the reduction that is associated with the submission of an amendment after the mailing of a notice of allowance should begin on April 22, 2021, the day after the mailing of the notice of allowance, and end on July 20, 2021 with the filing of the Rule 1.312 amendment.
        4 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        5 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        6 (571) 273-8300: please note this is a central facsimile number.  
        7 https://www.uspto.gov/patents/apply
        8 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).